Order filed, November 6, 2017.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                       ____________

                                   NO. 01-17-00440-CV

                               ROGER GANDY, Appellant

                                              V.

                              DESIREE FLORES, Appellee


                         On Appeal from the 55th District Court
                                 Harris County, Texas
                             Trial Court Case 2014-49937



                                          ORDER

       The reporter’s record in this case was due 07/09/2017. See Tex. R. App. P. 35.1.
On 09/07/2017, this court ordered the court reporter to file the record within 30 days.
The record has not been filed with the court. Because the reporter’s record has not been
filed timely, we issue the following order.

       We order Gina Jackson, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.
       No further extension will be entertained absent exceptional circumstances. The
trial and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If the reporter does not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                           PER CURIAM